Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
In regards to independent claim 1, Tsutagawa discloses an apparatus (three-dimensional laminating and shaping apparatus 100, paragraph [0012] and Fig. 1, Tsutagawa) for forming a three-dimensional article (three-dimensional laminated and shaped object 130, Fig. 1, Tsutagawa) through successively depositing individual layers of powder material (“[w]hen completing the laminating of one layer, the three-dimensional laminating and shaping apparatus 100 moves down a shaping table by a height equivalent to the height of one layer, and spreads (recoats) the material of the next layer by the recoater or the like”, paragraph [0012], Tsutagawa) that are fused together (“metal powder is reliably calcined by the electron beam from the electron gun 402, and a two-dimensional-shape region corresponding to the layer is melted”, paragraph [0022], Tsutagawa) so as to form the article in a vacuum chamber (vacuum vessel 101, paragraph [0025] and Fig. 1, Tsutagawa), the apparatus comprising: an electron beam source (electron gun 102, paragraph [0025] and Fig. 1, Tsutagawa) emanating an electron beam (electron gun for generating an electron beam, Abstract and Fig. 1, Tsutagawa) for fusing the powder material (metal powder 152, paragraph [0027] and Fig. 1, Tsutagawa) Tsutagawa).
Tsutagawa also discloses a hollow construction (anti-deposition cover 120, Fig. 1, Tsutagawa) positioned between the electron beam source (electron gun 102, paragraph [0025] and Fig. 1, Tsutagawa) and the build tank (see annotated version of Fig. 1, provided below, with an arrow pointing to the corresponding structure, Tsutagawa).
Tsutagawa also discloses the hollow construction (anti-deposition cover 120, Fig. 1, Tsutagawa) having an upper opening (opening NOT associated with the charge shield 107, Fig. 1, Tsutagawa) and a lower opening (opening associated with the charge shield 107, Fig. 1, Tsutagawa), the lower opening (opening associated with the charge shield 107, Fig. 1, Tsutagawa) surrounding a work table (shaping plate 106, paragraph [0025] and Fig. 1, Tsutagawa) within the build tank and the upper opening (opening NOT associated with the charge shield 107, Fig. 1, Tsutagawa) being configured for receiving the electron beam (electron gun 102, paragraph [0025] and Fig. 1, Tsutagawa).
Assuming for the sake of argument, that the Applicant intended for the work table to be configured for receiving the electron beam, the Examiner asserts that Tsutagawa also discloses this function, as discussed below.

Tsutagawa also discloses a work table (shaping plate 106, paragraph [0025] and Fig. 1, Tsutagawa) within the build tank (see annotated version of Fig. 1, provided above, with an arrow pointing to the corresponding structure, Tsutagawa) being is also configured for receiving the electron beam (“the upper surface of the shaping plate 106 ... is irradiated with the electron beam from the electron gun 102”, paragraph [0029] and Fig. 1, Tsutagawa).
Tsutagawa also discloses a control unit (computer, paragraph [0050] and claim 9, Tsutagawa) configured for moving the hollow construction (antideposition cover 120, Fig. 1, Tsutagawa) between a first position (Fig. 1, Tsutagawa) and a second position (Fig. 2, Tsutagawa) where the first and second positions are at different distances (Figs. 1-2, Tsutagawa) with respect to a top surface of the powder table arranged outside the build tank.
Tsutagawa also discloses a top surface of a powder table (see annotated version of Fig. 1, provided below, with an arrows pointing to the corresponding structure, Tsutagawa) arranged outside the build tank.
Tsutagawa also discloses the control unit (computer, paragraph [0050] and claim 9, Tsutagawa) moving a powder distributor (linear funnel [recoater] 105, paragraph [0031] and Figs. 1-2, Tsutagawa) for applying the individual layers of powder material (metal powder is recoated on the upper surface of the shaping plate 106, paragraph [0031] and Figs. 1-2, Tsutagawa) on the worktable (shaping Tsutagawa), such that the hollow construction (anti-deposition cover 120, Fig. 1, Tsutagawa) is at the first position when at least one of fusing or heating (“the charge shield 107 is moved down to the upper surface of the shaping plate 106 ... is irradiated with the electron beam from the electron gun 102”, paragraph [0029] and Fig. 1, Tsutagawa) the powder layer (metal powder is recoated on the upper surface of the shaping plate 106, paragraph [0031] and Figs. 1-2, Tsutagawa), and at the second position when the powder distributor is distributing the powder material (“metal powder is spread on the preceding layer”, paragraph [0034] and Fig. 2, Tsutagawa) for forming the individual layers (“[t]he charge shield 107 is moved up, the linear funnel (recoater) 105 filled with the metal powder is moved to the opposite side along the upper surface of the shaping plate 106”, paragraph [0031] and Figs. 1-2, Tsutagawa) which is to be fused for forming the three dimensional article (three-dimensional laminated and shaped object 130, Figs. 1-2, Tsutagawa), wherein the powder distributor (linear funnel [recoater] 105, paragraph [0031] and Figs. 1-2, Tsutagawa) is configured to pass under the hollow construction (anti-deposition cover 120, Fig. 1, Tsutagawa) when the hollow construction is in the second position (Fig. 2, Tsutagawa).
Tsutagawa also discloses “the contact area between the charge shield 107 and the shaping surface (calcined region) decreases, an inflow of heat from the Tsutagawa discloses that the anti-deposition cover 120 serves the additional function of being a heat/thermal shield.
This embodiment of Tsutagawa does not explicitly disclose synchronising movement of a powder distributor for applying the individual layers of powder material on the work table with the movement of the hollow construction; and powder distributor only pass under the hollow construction when the hollow construction is in the second position.
Tsutagawa also discloses control unit (computer, paragraph [0050] and claim 9, Tsutagawa) for synchronising movement of a powder distributor for applying the individual layers of powder on the work table with the movement of the hollow construction (“the charge shield 807 moves up in synchronism with the movement of the linear funnel 805”, paragraph [0045] and Fig. 8, Tsutagawa); and powder distributor only pass under the hollow construction when the hollow construction is in the second position (“the charge shield 807 leaves the shaping surface only when the linear funnel 805 passes over the shaping surface” (emphasis added), paragraph [0046] and Fig. 8, reproduced below, Tsutagawa).
Further, Tsutagawa discloses “program that causes a computer to execute processing steps included in the above-described embodiments” (paragraph [0050]).  In view of the above, the Examiner takes the position that it would be 
Examiner takes the position that the charge shield 107 and 807 are art recognized suitable for the intended purpose of suppressing charge-up of the unsintered powder in an unsintered region and prevent generation of smoke (paragraphs [0041] and [0048], Tsutagawa). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327,65 USPQ 297 (1945). See also MPEP 2144.07.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined elements from the different embodiments of Tsutagawa to provide synchronising movement of a powder distributor for applying the individual layers of powder material on the work table with the movement of the hollow construction; and powder distributor only pass under the hollow construction when the hollow construction is in the second position.  One skilled in the art would have been motivated to combine the references because doing so would “suppress charge-up of the unsintered powder in an unsintered region, and prevent smoke”.  See Tsutagawa, paragraph [0048].
Mironets).
Mironets teaches a support structure 70 that is located underneath the powder table and is removable.  However, Mironets does not teach or suggest the support structures 70 enclosing the work table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3 and 5-10 are directed to an allowable product for the reasons stated above. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Williams on 3/18/2021.
The application has been amended as follows:
Examiner amends claim 18 to more closely coincide with claims 1 and 11 to recite “moving a movable shielding means, which encloses the work table, between a first and a second position…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761